DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 15/920,389, now US Patent no. 10,857,347, filed 13 March 2018, which is a continuation-in-part of PCT/US2017/052340 filed 19 September 2017, and claims the benefit of domestic priority from US Provisional Application no. 62/618,022 filed 16 January 2018.

Information Disclosure Statement
The information disclosure statements filed 15 March 2022, 16 November 2021, 8 September 2020, and 13 January 2021 have been considered.

Response to Amendment
The preliminary amendment filed 14 December 2020 has been acknowledged.  Claims 1-14 and 24-33 are pending, wherein claims 24-33 are new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 24-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,857,347 in view of the claims in U.S. Patent No. 11,167,125. Although the claims at issue are not identical, they are not patentably distinct from each other because the present invention is an obvious combination of the prior art limitations.
For instance, with respect to present claims 1 and 24, it can be found in the ‘347 patent all the limitations regarding the robotic system for delivering an electrical therapy comprising a robotic arm, a high voltage connector disposed on the robotic arm, and the treatment tip coupled to the robotic arm at the high-voltage connector.  However, the ‘347 patent does not describe the particular treatment tip as claimed by the present invention with respect to the electrode housing and plurality of electrodes.  Claims 1 and 23 of the ‘125 patent teach a particular treatment tip that is capable of being connected to a surgical instrument.  Said claims describe each and every feature of the treatment tip claimed in present claims 1 and 14 including the electrode housing extending from the distal end of the treatment tip and configured to retract proximally into the treatment tip housing, a plurality of treatment electrodes housed at least partially within the electrode housing, wherein the plurality of treatment electrodes has an un-deployed configuration in which distal ends of the plurality of treatment electrodes do not extend beyond a distal end face of the electrode housing and a deployed configuration in which the plurality of treatment electrodes extends beyond the distal end face of the electrode housing, wherein the retraction of the electrode housing converts the plurality of electrodes between the un-deployed and the deployed configurations.  Additionally, as recited in present claim 14, claims 1 and 23 of the ‘125 patent also recite the soft, electrically insulating material at the distal end face of the electrode housing.
The present invention is an obvious combination of two prior art elements combined in a manner that applies a suitable treatment tip described by the ‘125 patent in place of the treatment tip required by the ‘347 patent.  Thus the present invention is not considered to comprise a mutually exclusive or distinct invention over the claims of these patents.
Similar overlap is found in the present depending claims in view of the dependent claims contained in the ‘347 and ‘125 patents.  For instance, claims 6-9 of the ‘125 provide identical limitations as in present claims 3 and 4.

Allowable Subject Matter
Claims 1-14 and 24-33 would be allowable should Applicant’s reply either comply with or specifically traverse the requirements of the double patenting rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 July 2022